Citation Nr: 0909109	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  01-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES
 
1.  Entitlement to service connection for a low back 
disability.
 
2.  Entitlement to service connection for a psychiatric 
disorder, including bipolar disorder and post traumatic 
stress disorder (PTSD).
 
3.  Entitlement to service connection for an upper 
respiratory disorder, including sinusitis and chronic nasal 
obstruction.
 
4.  Entitlement to service connection for cysts on neck.
 
5.  Entitlement to service connection for hepatitis C.
 
6.  Entitlement to service connection for chronic fatigue 
syndrome secondary to hepatitis C.
 
 



REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans 
Services
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1971 to 
February 1975.  He subsequently had service in the Georgia 
National Guard in 1978, although it does not appear that he 
had any "active service" as that term is defined 
at 38 U.S.C.A. § 101(24) (West 2002).
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Atlanta , Georgia , 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the issues listed on the title page.
 
In September 2004, this case was remanded to allow the 
Veteran to testify before the Board at a hearing.  In 
November 2008, the Veteran and his spouse provided testimony 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  At 
the hearing, the Veteran withdrew the claims of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
(West 2002) for right eye disorder, headaches and dizziness; 
and the issue whether the Veteran's income exceeds the 
maximum allowable for a permanent and total disability 
evaluation for pension purposes.  Thus, those issues are no 
longer part of the current appeal.
 
The claims of entitlement to service connection for hepatitis 
C and entitlement to service connection for chronic fatigue 
syndrome secondary to hepatitis C are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington , DC .
 
 
FINDINGS OF FACT
 
1.  The Veteran is not a credible historian.
 
2.  There is a lack of competent and credible evidence of 
either an inservice low back injury or of a nexus between a 
current low back disorder and service to include continuity 
of symptomatology following service discharge.
 
3.  There is a lack of competent and credible evidence of 
either in-service psychiatric symptoms or of a nexus between 
a psychiatric disorder and service including compensably 
disabling manifestations of a psychosis within one year 
following discharge from active duty and a continuity of 
symptomatology following service discharge.
 
4.  A diagnosis of PTSD has not been established based on a 
credible, independently-verified in-service stressor.
 
5.  There is a lack of competent and credible evidence of in-
service sinus problems or of a nexus between an upper 
respiratory disorder, including sinusitis and chronic nasal 
obstruction, and service.
 
6.  There is a lack of competent and credible evidence of in-
service cysts on the neck or a nexus between post-service 
cysts on the neck and service.
 

CONCLUSIONS OF LAW
 
1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).
 
2.  A psychiatric disorder, including bipolar disorder and 
PTSD, was not incurred in or aggravated by service, and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a) (2008).
 
3.  An upper respiratory disorder, including sinusitis and 
chronic nasal obstruction, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.
 
4.  Cysts on neck were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in September 2001 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA did fail 
to provide notice how disability evaluations and effective 
dates are assigned in claims of entitlement to service 
connection.  The record, however, shows that any prejudice 
that failure caused was harmless, as the preponderance of the 
evidence is against the claims for entitlement to service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including private medical records identified by the 
Veteran, VA treatment records, and the records relied upon by 
Social Security Administration in granting the Veteran 
disability benefits.  VA attempted to obtain service 
treatment records.  A November 1999 Development Worksheet 
shows a notation that "(Personnel Information Exchange 
System) has no record of S[ervice treatment records] ever 
being requested."  In May 2000, VA requested the Veteran's 
service treatment records.  The National Personnel Records 
Center (NPRC) responded, stating that it had furnished VA 
with these records in December 1998.  In December 2001, the 
NPRC, however, indicated that its statement regarding having 
sent the service treatment records in December 1998 to VA was 
"in error."  The only records that have been associated 
with the claims file are the Veteran's service personnel 
records from both his period of active duty from 1971 to 1975 
and from his service in the Georgia National Guard.  
 
The Veteran was able to submit a copy of his immunization 
record, which includes dates from 1971 to 1974.  He also 
submitted records involving a criminal investigation for 
wrongful possession of narcotics, which show the Veteran was 
subsequently determined to have been wrongfully charged.  He 
also submitted records involving a bombing that occurred in 
Germany .
 
VA did not provide the Veteran with an examination in 
connection with any of these claims for service connection.  
The Board is remanding the claim for service connection for 
hepatitis C to provide him with an examination.  As to the 
claims being considered in this decision, t however, he Board 
finds that an examination is not necessary to decide the 
merits of these claims.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).
 
In this regard, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.   Id. at 81 citing 
38 U.S.C.A. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
38 C.F.R. § 3.159(c)(4)(i).
 
In McLendon, the United States Court of Appeals for Veterans 
Claims (Court) addressed each of the above elements and how 
the Board must apply the facts of the case to the law 
regarding when an examination was necessary.  There is no 
issue as to the Veteran being given post service diagnoses of 
a low back disorder, a psychiatric disorder including PTSD, 
sinusitis, and cysts on the neck.  Thus, element (1) has been 
met.  Where the evidence is lacking is in elements (2) and 
(3)-establishing an in-service event and whether the current 
disability may be related to the in-service event.  The Board 
will address element (2) first.  
 
After reviewing the record, the Board concludes that the 
Veteran is not a credible historian.  This finding is within 
the purview of the Board's discretion.  Id. at 82.  The Board 
bases its finding on multiple factors.  In the Veteran's 
February 1998 VA Form 21-526, Veteran's Application for 
Compensation or Pension, he indicated the following dates 
involving his low back: 1973, 1978, 1983, and 1991.  At the 
November 2008 hearing before the undersigned, the Veteran 
denied any post service low back injuries.  The undersigned 
noted that a private medical record that showed the Veteran 
had been involved in an automobile accident and a forklift 
accident after his discharge from service .  The Veteran 
stated he had had subsequent "flare-ups" following 
service.  See Transcript at pages 11-12.  The undersigned 
asked, "But have you had any reinjuries?  I mean, have-were 
you ever involved in a car accident or a truck accident, 
[S]ir?"  Id. at page 12.  Under oath, the Veteran responded, 
"No sir."  Id.   The undersigned asked, "[W]ere you ever 
involved in a forklift accident?"  Id.   The Veteran 
responded, "No sir."  Id.   The evidence in the record 
directly contradicts the Veteran's testimony at the hearing.  
 
For example, a February 1985 private medical record from the 
Hugheston Orthopaedic Clinic, P.C., i.e., prepared before the 
Veteran began to seek monetary compensation from VA, the 
Veteran reported a ladder had slipped out from under him and 
he fell, landing on his left hip.  He complained of low back 
pain.  A lumbar myelogram showed a herniated nucleus 
pulposus.  A private medical record from Dr. J. Kenyon 
Rainer, Sr. indicates that on February 8, 1995, it was noted 
that the Veteran "was in a car wreck a couple of weeks ago 
and has had back pain since then."  
 
March 1991 records from Dr. Rainer indicate the Veteran 
sustained a herniated nucleus pulposus from an accident at 
work.  He subsequently underwent a laminectomy later that 
month at East Alabama Medical Center .  
 
A March 1997 private medical record from Southern Surgery 
Center shows that the Veteran reported he incurred a work-
related injury on November 5, 1996 while unloading a 
forklift.  The physician noted that the Veteran had undergone 
a discectomy in 1991 and that, "Until this episode in 
November of last year, the patient ha[d] done quite well 
after th[is] procedure[]."  The record shows that the 
Veteran filed a claim for Workers' Compensation with the 
state as a result of the November 1996 injury.  See December 
1997 Georgia State Board of Workers' Compensation Notice to 
Controvert.  This is only a partial description of the 
evidence addressing the Veteran's post service back 
injuries.  Thus, the Veteran's adamant denial under oath that 
he sustained any post-service low back injuries is not 
credible.  
 
The low back is not the only subject matter about which the 
Veteran failed to tell the truth.  The Veteran is seeking 
service connection for hepatitis C.  A known risk factor for 
contracting hepatitis C is snorting cocaine.  The evidence in 
the claims file shows a past history of cocaine dependence.  
For example, a March 1989 private medical record from The 
Bradley Center shows that the Veteran had been treated in 
December 1988, in pertinent part, for cocaine dependence and 
was hospitalized again in March 1989 for a psychiatric 
disorder and polysubstance abuse.  A February 2003 VA 
outpatient treatment report shows that VA informed the 
Veteran of his positive hepatitis C screening result.  The 
registered nurse noted that risk factors included snorting 
cocaine.  At the Veteran's Decision Review Officer hearing in 
April 2006, when asked directly if he had snorted cocaine, he 
denied having done so.  See Transcript at page 6.  Rather, he 
claimed he took cocaine by rubbing it on his gums.  Id. at 
page 7.  The undersigned asked the Veteran if he had snorted 
cocaine following his discharge from service.  See Transcript 
at page 39.  The Veteran stated he could not snort cocaine 
because of his sinusitis.  Id. at page 40.  
 
The Veteran's statement concerning his use of cocaine at the 
time he was informed that he was positive for hepatitis C is 
credible.  First, it is a statement against interest, and 
such statements are inherently credible.  Second, it is a 
statement made in connection with medical treatment, which 
statements are usually credible.  Third, it was stated prior 
to his filing a claim for service connection for hepatitis 
C.  Thus, the Veteran had nothing to gain by admitting such 
past history.  Therefore, the Board concludes that the 
Veteran's denial of having snorted cocaine after service is 
not credible.
 
The Veteran has been inconsistent on facts that are not 
relevant to his claims, such as his level of education.  In 
the February 1998 VA Form 21-526, Veteran's Application for 
Compensation or Pension, the Veteran indicated he had a 12th-
grade education.  See VA Form 21-526 at page 8.  By signing 
that document, the Veteran attested to the information in 
that application as true.  Id. at page 10.  In the November 
1998 decision from the Social Security Administration, the 
Attorney Advisor noted the Veteran had reported having a 
12th-grade education.  In an October 1999 rating decision, in 
granting the Veteran pension benefits, VA noted the Veteran 
had a 12th-grade education.  In a November 1999 statement, 
however, the Veteran reported leaving school in the 8th grade 
and had been told by the recruiter to say he had a high-
school education.  In a June 2002 VA Form 21-8940, Veteran's 
Application for Increased Compensation Based Upon 
Unemployability, the Veteran indicated he had an 8th-grade 
education and reiterated that he had been told by the 
recruiter to state he had a 12th-grade education.  In an 
August 2006 VA Form 21-8940, he stated he had an 8th-grade 
education but had received a "GED."  This inconsistency 
throughout the record only further supports the Board's 
determination that the Veteran is not a credible witness.  
 
Thus, throughout the record, the Veteran has shown that his 
statements and testimony cannot be trusted.  While he is 
competent to report injuries and incidents that he sustained 
and observed in service, the Board does not find his 
statements and testimony to be credible.  Again, the Veteran, 
under oath, denied facts that are independently documented in 
records, which records the Board finds are credible, 
reliable, and accurate.  Therefore, the Veteran's allegations 
of back injuries, a broken nose, in-service stressors, in-
service psychiatric complaints, and cysts on his neck are not 
credible.  In sum, the Board finds that element (2), 
establishing an in-service event associated with his claims 
for service connection, has not been met.  See McLendon, 
20 Vet. App. at 82.
 
The Board is aware that the Veteran submitted statements from 
people with whom he claimed to have served who state they 
remembered the Veteran injuring his back in service.  Such 
statements were submitted at least 25 years following the 
incidents in service.  The Board finds it difficult to 
believe that these individuals remember the specific 
instances of the Veteran injuring his back or reporting back 
pain.  The buddy statements and the Veteran's wife each 
remember that the Veteran was changing a tire on a "2 1/2 
truck" when he injured his back.  The facts are too specific 
regarding an event that occurred decades before to be 
credible.  The Veteran's wife has a monetary interest in the 
Veteran being granted service connection for these multiple 
disabilities, which lessens the probative value of her 
statements and testimony.
 
Additionally, in a December 1999 report Dr. James E. Collins 
stated he saw the Veteran in late 1976 for a back injury.  He 
then noted that his office had a fire in 1990 and all of his 
medical records were burned.  In a June 2000 statement from 
Dr. Collins, he stated that he had been the Veteran's 
physician since childhood and that to the best of his 
knowledge he could reasonably say that, "beginning in 1975 
and late 1976," he treated the Veteran for low back pain.  
Dr. Collins' noted that "[m]ost of [the Veteran's] early 
medical records were destroyed in an office fire."  The 
subsequent change in Dr. Collins's statement from treating 
the Veteran more than a year after his discharge from service 
for a low back injury to having treated him during the same 
year the Veteran was discharged from service is suspicious.  
Also, Dr. Collins's use of "to the best of my knowledge" 
and "I can reasonably say" indicate a hesitancy in stating 
he treated the Veteran during the same year he was released 
from service.  At best Dr. Collins is relying on his own 
recollection more than 25 years after the purported 
treatment.
 
Finally, when the Veteran submitted his VA Form 21-526 in 
February 1998 and claimed entitlement to service connection 
for a low back disorder, he did not identify Dr. Collins as a 
physician who had treated him following service for the low 
back disorder.  It seems unlikely that the Veteran would have 
forgotten that his childhood physician treated him for the 
low back disorder that he claimed he incurred during service, 
if that actually were an accurate statement of facts.  These 
facts cause the Board to question the accuracy of Dr. 
Collins's statement of having treated the Veteran in 1975.  
Nevertheless, the Veteran was discharged from service in 
February 1975, and it is possible Dr. Collins treated the 
Veteran for a low back injury during 1975 that occurred after 
the Veteran's discharge from service.  The Board is not 
willing to resolve reasonable doubt in the Veteran's favor 
and find that Dr. Collins treated the Veteran for an in-
service injury when it does not find the Veteran's statements 
and testimony to be credible.
 
The Board will go into more detail below about what the 
Veteran has alleged occurred in service regarding each 
disability.  Any discussion regarding the Veteran's 
credibility is incorporated herein.
 
Because the Board finds no credible evidence of an inservice 
injury the Board finds that element (3) cannot be met.  Any 
medical opinion based upon history reported by the Veteran 
cannot be given any probative weight.  See, e.g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran"); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been rejected by 
the Board); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a 
medical opinion premised upon an unsubstantiated account is 
of no probative value and does not serve to verify the 
occurrences described).  This applies to the multiple medical 
opinions wherein private physicians have attributed a low 
back disorder, nasal problems, psychiatric complaints, PTSD, 
and neck cysts to the Veteran's service.  See December 1999, 
April 2005 and April 2006 letters from Walter W. Skinner, 
Ed.D.; December 1999, June 2000, and December 2000 letters 
from Dr. Collins; January 2002, April 2005, & January 2008 
letters from Kenneth Barngrover, D.O.; a September 2007 
letter from M. Quinn Roper, a licensed professional 
counselor; November 2007 letter from Dr. Edwin L. Page; and 
VA treatment records, dated from 2005 to 2006.  
 
In the December 2000 letter, Dr. Collins used the same 
phraseology of, "To the best of my knowledge, I can 
reasonably say" that the Veteran exhibited psychological 
symptoms consistent with bipolar disorder, which all 
manifested during the Veteran's service.  He noted that the 
Veteran's military experiences had all been related to him in 
"early 1975."  For the reasons provided above, the Board 
finds Dr. Collins's statements unreliable because they are 
based on a history that is not credible.  
 
In the September 2007 statements, M. Quinn Roper, a licensed 
professional counselor, diagnosed the Veteran with PTSD, 
which was based, in part, on his "experiences in Vietnam 
."  The Veteran did not serve in Vietnam .  The Board simply 
will not rely on medical opinions provided by professionals 
who have clearly relied upon inaccurate facts.  Thus, the 
Board finds there is no credible evidence that a current 
disability may be associated with service.  Id.
 
Because elements (2) and (3) have not been met in this case, 
the Board need not reach element (4)-whether there is 
sufficient competent medical evidence to decide the claim.  
Hence, an examination was not necessary to make a decision on 
the Veteran's service connection claims.  
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.  
 



Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and 
testimony, service personnel records, private medical 
records, VA medical records, and lay statements.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 
 
Low back disability 
 
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a low back disability.  
The reasons follow.  
 
The foregoing discussion addressing the Veteran's lack of 
credibility is incorporated herein.  As also noted, the 
Veteran's service treatment records are not available.  VA 
has attempted to obtain them but was only able to obtain a 
copy of the Veteran's service personnel records.  
 
In the Veteran's February 1998 VA Form 21-526, he indicated 
he had injured his back in 1973, 1978, 1983, and 1991.  As 
time went on, the number of low back injuries that are 
claimed to have occurred in service have increased.  For 
example, in November 1999, the Veteran claimed he hurt his 
back in the field in 1973 while in Italy .  He also claimed 
that he injured the back in Germany, and again when having to 
pick up cots that had fallen out of a 2 1/2 ton truck.  
 
In a December 1999 statement the Veteran stated that he 
injured his back during a training exercise, then again in 
Germany when letting down a spare tire on a 2 1/2 ton truck, 
then again in Italy when loading and unloading human waste, 
then again when a heater purportedly exploded and threw him 
backwards, then again when a 2 1/2 ton truck overturned with 
cots that he had to assist with reloading, then again during 
an interracial fight, and then finally when he was in jail 
prior to service discharge.  
 
A March 1979 letter from the Commander of Company C 560th 
Engineer Battalion of the Georgia National Guard shows that 
the Veteran had enlisted in the National Guard in October 
1978.  He noted the Veteran had not attended "a drill to 
date," and that a February 1979 phone conversation with the 
Veteran indicted the Veteran was under a doctor's care for a 
ruptured disk.  The Veteran stated he would attend drill in 
March, but he failed to report.  The Commander requested that 
the Veteran be discharged.  This tends to support the 
Veteran's allegation in the VA Form 21-526 that he injured 
his back in 1978-after service discharge.  
 
The evidence of record shows multiple post service low back 
injuries requiring surgery.  A back disorder 
was eventually part of the basis for the award of Social 
Security Administration disability benefits.  The private 
medical records show that the Veteran received Workers' 
Compensation for multiple low back injuries.  None of these 
records, dating from 1985 to 1998, when addressing the 
Veteran's past medical history, reference a back disability 
beginning during the Veteran's service, which the Board finds 
is evidence against the claim.  
 
As previously held, the Board finds the Veteran's statements 
and testimony are not credible.  While the Veteran has 
submitted lay statements in an attempt to corroborate his in-
service injuries, the Board does not find these lay 
statements credible.  They were written decades after the 
Veteran's discharge from service, and the detail provided by 
these former soldiers and the Veteran's wife is simply too 
uniform in light of the totality of the record.  Rather, 
based on the totality of the record the Board finds that the 
lay statements are based not on their own personnel 
recollections but rather they are based on facts provided by 
the Veteran in his pursuit of monetary benefits.  The lay 
statements simply regurgitate what the Veteran has told 
them.  The Board finds that the content of the statements is 
not believable as the terminology is essentially identical to 
the Veteran's words, words the Board does not believe.  The 
Board finds that it cannot rely on statements that are based 
on a record the Board finds not credible.  
 
The medical opinions in the record that relate the Veteran's 
post service low back disability to service have been 
accorded no probative value, as they are based upon an 
incredible history.  Coburn, 19 Vet. App. at 432; Reonal, 
5 Vet. App. at 461; Swann, 5 Vet. App. at 233.  While Dr. 
Collins has implied that he treated the Veteran for low back 
problems as early as 1975, the Board either does not believe 
it for reasons previously discussed,  does not find that such 
is evidence of a chronic low back disability having its onset 
in service.  
 
It is well to note that initially, that despite losing his 
office records in a fire, Dr. Collins stated in December 1999 
that he had seen the Veteran "in late 1976 for a back 
injury."  This would indicate a post service injury.  Dr. 
Collins subsequently in June 2000 and December 2000 letters 
changed his wording to, "To the best of my knowledge, I can 
reasonably say that beginning in 1975 and late 1976[,] I 
treated [the Veteran] for low back pain."  Dr. Collins' word 
choice in stating that he may have treated the Veteran as 
early as 1975 is too speculative for the Board to accord it 
any probative value.  However, even accepting the assertion 
that he treated the Veteran for low back pain in 1975, that 
assertion does not establish that a chronic low back 
disability had its onset in service.  Any statement Dr. 
Collins could make regarding what happened to the Veteran in 
service is not accorded any weight, since it must be based 
upon the Veteran's history, which the Board has found to have 
no credibility.   
 
Thus, that there is a lack of competent as well as credible 
evidence of a nexus between the post service low back 
disability, which has been variously diagnosed, and the 
Veteran's service.  Although the Veteran himself contends 
that he has a current psychiatric disorder that had its onset 
in service, there is no evidence that he is qualified to 
offer such medical opinion.  His statements as to medical 
causation therefore do not constitute competent medical 
evidence of a nexus to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).
 
In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the claim is denied.
 
Psychiatric disorder (other than PTSD) 
 
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a psychiatric disorder, 
including bipolar disorder.  The reasons follow.  
 
The Veteran has alleged that he incurred a psychiatric 
disorder in service.  He states he had numerous mental and 
emotional problems during service, and that he used alcohol 
as a form of self medication.  He submitted a December 1999 
letter from Dr. Skinner, who stated that he had been treating 
the Veteran since May 1998 for "depressive difficulties 
secondary to his experience in the military and later trauma 
in other areas of his life."  Dr. Skinner added that it 
"certainly appears to be service connected since [the 
Veteran] served in the Army for a sufficient number of years 
to retire."  Dr. Skinner's opinion is not accorded any 
probative value, as it is based upon a history reported by 
the Veteran which the Board has rejected due to its lack of 
credibility.  In a June 2000 letter, Dr. Collins stated he 
observed psychological symptoms "connected to incidents that 
occurred during his tour in the US Army (1971-1975)."  This 
opinion is also based upon an incredible history reported by 
the Veteran and is accorded no probative value.
 
In a December 2000 letter, Dr. Collins provides more details 
that, "To the best of my knowledge, I can reasonably say 
that [the Veteran] exhibit(ed) psychological symptoms such as 
depression, e.g., weight loss, insomnia, restlessness, 
anxiety, difficulty concentrating, and making decisions.  
Also, grandiose notions, increased talking, and inappropriate 
social behavior."  Dr. Collins added that these symptoms, 
which were consistent with a bipolar disorder, which began to 
manifest gradually after the Veteran began to 
chronically abuse alcohol and drugs during his tour in the 
military.  It is difficult to interpret Dr. Collins's letter 
in the sense that it is unclear whether Dr. Collins 
personally witnessed such symptoms.  Again, he used 
speculative phraseology in describing these symptoms.  
 
Nevertheless, there are private medical records dated in 1988 
and 1989 showing treatment for a psychiatric disorder.  There 
is no evidence in these records, however, to show that the 
Veteran exhibited symptoms of a bipolar disorder or that he 
had been previously diagnosed with a bipolar disorder.  He 
was hospitalized for approximately one month beginning in 
December 1988 and diagnosed with a dysthymic disorder and 
schizoid traits.  The Veteran underwent psychological 
testing, and he did not show evidence of an active psychotic 
processes.  Rather, he presented evidence of personality 
disorder features.  The psychologist noted that the Veteran's 
underlying depression "appears to be associated with some 
significant losses he sustained early in his life."  He 
described incidents that involved his relationship or lack 
thereof with his mother and father.  There was no mention of 
any underlying depression associated with service or of any 
symptoms beginning during service or soon after service 
discharge.  The Veteran was hospitalized again in March 1989 
for another month and diagnosed with dysthymic disorder and 
polysubstance abuse.  There was an implication in the 1989 
record that the Veteran was abusing alcohol and drugs during 
service.
 
The Board accords more probative value to the findings 
reported in the 1988 and 1989 private medical records as to 
the Veteran's psychiatric symptoms and possible underlying 
causes of such symptoms than Dr. Collins's implication that 
the Veteran exhibited symptoms of bipolar disorder within one 
year following his discharge from service or had developed a 
psychiatric disorder during service.  The Veteran was 
hospitalized two times for one month each time, and no 
psychosis was found.  Neither hospital report mentions 
psychiatric symptoms beginning inservice or soon thereafter. 
 This is evidence against finding that a psychiatric 
disorder, including bipolar disorder, had its onset in 
service, or that there were compensably disabling 
manifestations of a psychosis within one year following 
discharge from active duty.  
 
Dr. Collins is relying on his memory as to specific symptoms 
the Veteran purportedly exhibited 25 years prior to his 
statement.  His recollections are not plausible to the 
undersigned, particularly in light of the fact that Dr. 
Collins has no medical records upon which to rely upon due to 
the 1990 fire at his office, and 1988 and 1989 private 
medical records which specifically fail to support Dr. 
Collins' December 2000 statement.  Moreover, the earliest 
objective evidence of a psychiatric disorder is a November 
1985 private medical record, which shows that when the 
Veteran was being treated for his low back, a physician found 
him to have a personality disorder.  Of course, alcohol 
dependence, drug abuse, and personality disorders are not 
disabilities for which service connection may be granted. 
 See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c), 3.303(c), 4.9 (2008).
 
Interestingly, medical records from Dr. Collins dating 
between 1993 and 1997 do not show any notations of a 
psychiatric disorder.  This substantiates the Board's 
decision to reject Dr. Collins'  statement that he treated 
the Veteran for symptoms of a bipolar disorder back in 1975.  
The first clinical diagnosis of a bipolar disorder, as 
opposed to a personality disorder, alcohol dependence, and 
drug abuse, dates from 1998, more than 20 years after the 
Veteran's service discharge.  Such is evidence against a 
finding that bipolar disorder was incurred in service or 
manifested soon thereafter.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Finally, it well to recall that a March 1997 
private medical record shows that the Veteran specifically 
denied "any history of psychiatric or major depression 
history."  
 
The medical opinions in the record which relate the Veteran's 
post service psychiatric disorder to service have been 
accorded no probative value, as they are based upon history 
reported by the Veteran which the Board rejects as 
untruthful.  Coburn, 19 Vet. App. at 432; Reonal, 5 Vet. App. 
at 461; Swann, 5 Vet. App. at 233.  Although the Veteran 
himself contends that he has a psychiatric disorder that was 
incurred in service, there is no evidence that he is 
qualified to offer such medical opinion.  His statements as 
to medical causation therefore do not constitute competent 
medical evidence of a nexus to service.  See Espiritu v, 2 
Vet. App. at 494.
 
In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  38 U.S.C.A. § 
5107(b).  Accordingly, the claim is denied.
 
PTSD
 
Establishing entitlement to service connection for post 
traumatic stress disorder consists of medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).
 
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for PTSD.  The reasons 
follow.  
 
The Veteran has claimed multiple in-service stressors that 
have caused PTSD.  In a February 2001 VA Form 21-4138, 
Statement in Support of Claim, he stated he had been put on 
funeral detail when he was 17 years old, that he came upon an 
automobile accident where a little girl had been killed, and 
he needed to cover her body.  He has also asserted that he 
witnessed a 2 1/2 ton truck crush the head of a fellow 
soldier.  In July 2001, he added that when he was in Italy, 
two Italian civilians lit a Kerosene tank or like device, 
which then blew up in the Veteran's face caused burned hair, 
eyebrows, and eyelids.  He also stated he had been put in 
jail and was treated like he had killed someone.  
 
In an October 2007 statement, the Veteran stated he had gone 
to Germany after a bomb explosion and was placed on guard 
duty.  He expressed fear that a bomb would go off.  Later, he 
stated he witnessed a guy get his head crushed by a truck and 
watched blood spurt out of his head.  
 
The Veteran has not claimed he engaged in combat.  Thus, his 
statements alone cannot establish the existence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996);  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).
 
The Board finds that none of the Veteran's claimed stressors 
are corroborated by credible evidence.  A September 2000 
buddy statement from BV reports his recollection of the 
Veteran's hair and eyebrows getting singed by the Kerosene 
tank, which involved two Italian civilians.  The Board does 
not believe BV's statement.  First, based on the description 
of this incident, it is implausible that such a serious 
injury would not be reported in any postservice medical 
record when discussing the Veteran's past medical history.  
Second, since this purportedly occurred during service why 
has no claim of entitlement to service connection for 
residuals of burn marks on his face/eyelids ever been filed?  
Third, BV remembers an incident that occurred over 25 years 
ago and happens to use the same terminology (Kerosene, two 
Italian civilians, burned hair and eyebrows) as the Veteran 
is not plausible.  Indeed, BV's first statement received in 
June 2000 provided far fewer detailed facts regarding this 
incident.  Hence, the Board must conclude that the September 
2000 statement is based on a recollection refreshed by the 
Veteran, who the Board has found to be untruthful. Hence, the 
Board accords no probative value to BV's statements.
 
The Veteran submitted an e-mail exchange wherein he asked JR 
if he remembered the soldier who had his head crushed between 
the basement and truck in late 1972.  JR stated he did not 
remember the name of the person but remembered the accident.  
While the incident may have occurred, in light of the 
appellant's lack of credibility the Board cannot assume that 
he witnessed the incident.
 
The Veteran has submitted evidence that a bomb went off in 
Germany in May 1972, and his service personnel records show 
he went to Germany in August 1972.  He has also submitted 
evidence that he had been wrongfully charged with possession 
of heroin.  However, he has not brought forth any competent 
evidence that he has been diagnosed with PTSD because of 
either or both in-service stressors.
 
The Veteran has been diagnosed with PTSD.  Those diagnoses 
are not based upon an independently-verified in-service 
stressor.  Because the diagnosis of PTSD have been based on 
unconfirmed stressors, service connection for PTSD cannot be 
granted.  38 C.F.R. § 3.304(f).  
 
In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  38 U.S.C.A. § 
5107(b).  Accordingly, the claim is denied.
 
Upper respiratory disorder
 
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for an upper respiratory 
disorder, including sinusitis and chronic nasal obstruction.  
The reasons follow.
 
The Veteran claims his sinus problem began in service when an 
abscessed tooth was removed.  He stated that the removal of 
the tooth left a hole "all the way into [his] nasal 
cavity."  He also stated that his doctor told him that his 
nose was broken from that dental procedure.  The Veteran has 
separately claimed he was hit in the face in service, which 
broke his nose.
 
The Veteran has submitted competent evidence of a nexus 
between a current upper respiratory disorder and service; 
however, such nexus opinions are based upon history reported 
by the Veteran, which history has not been accepted by the 
Board.  See April 2006 and November 2007 letters from Dr. 
Edwin Page.  Thus, these medical opinions have been accorded 
no probative value.  Coburn, 19 Vet. App. at 432; Reonal, 
5 Vet. App. at 461; Swann, 5 Vet. App. at 233.  Therefore, 
the Veteran has not brought forth competent and credible 
evidence of a nexus between any post service upper 
respiratory disorder including sinusitis and chronic nasal 
obstruction and the Veteran's service.
 
Although the Veteran himself contends that he has a current 
upper respiratory disorder that had its onset in service, 
there is no evidence that he is qualified to offer such 
medical opinion.  His statements as to medical causation 
therefore do not constitute competent medical evidence of a 
nexus to service.  See Espiritu v, 2 Vet. App. at 494.
 
In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  38 U.S.C.A. § 
5107(b).  Accordingly, the claim is denied.
 
Cysts on neck
 
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a sinusitis.  The reasons 
follow.
 
The Veteran claims he had cysts removed from his neck during 
service, that they periodically reoccur, and that they have 
to be removed.  
 
Even if the Board accepted the Veteran's statements that he 
had cysts on his neck in service which were removed, there is 
no competent evidence of any post service cysts on his neck.  
Without evidence of current disability, service connection 
cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (In the absence of proof of a present disability 
there is no valid claim.).  Thus, the claim is denied.
 
Although the Veteran himself contends that he has recurrent 
cysts on his neck, there is no evidence that he is qualified 
to offer a medical opinion linking any current cyst activity 
to any claimed inservice cyst activity.  His statements as to 
medical causation therefore do not constitute competent 
medical evidence of a nexus to service.  See Espiritu v, 2 
Vet. App. at 494.
 
In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  38 U.S.C.A. § 
5107(b).  Accordingly, the claim is denied.
 
 
ORDER
 
Entitlement to service connection for a low back disability 
is denied.
 
Entitlement to service connection for a psychiatric disorder, 
including bipolar disorder and post traumatic stress disorder 
(PTSD) is denied.
 
Entitlement to service connection for upper respiratory 
disorder including sinusitis and chronic nasal obstruction is 
denied.
 
Entitlement to service connection for cysts on neck is 
denied.
 
 
REMAND
 
The Veteran has been diagnosed with hepatitis C and claims he 
contracted hepatitis while in service from receiving 
vaccinations during service.  He also states that he shared 
razors with other soldiers and could have contracted 
hepatitis due to that purported habit.  VA has not provided 
the Veteran with an examination in connection with his claim, 
and the Board finds that one is necessary to decide the 
merits of the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  
 
Because the claim of entitlement to service connection for 
chronic fatigue syndrome is contingent on the Veteran being 
service connected for hepatitis C this claim is held in 
abeyance.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Refer the claims files to a VA 
physician who specializes in infectious 
diseases.  The Veteran need not be 
examined.  The examiner is informed of 
the following facts:
 
- The service treatment records show 
that the Veteran received 
immunizations for polio, tetanus, 
typhoid, meningitis, influenza, 
typhus, and others.  See 
immunization record in volume 3 of 
the claims file, which is tabbed in 
pink on the left side.
 
- The Veteran states he shared 
razors during service.  See 
statement from Veteran received in 
November 2004 in volume 2 of the 
claims file, which is tabbed in 
orange on the left side.  Note, as 
indicated above, the veteran has a 
history of providing histories that 
have been found to lack credibility.
 
- The Veteran has admitted he had 
used drugs and alcohol during 
service.  See December 1988 
hospitalization summary report from 
The Bradley Center in volume 1 of 
the claims file, which is tabbed in 
green on the left side.  This same 
record indicates that the Veteran 
was using alcohol and cocaine.
 
- The Veteran was again hospitalized 
in January 1989 for cocaine 
dependence.  See January 1989 
hospitalization summary report from 
The Bradley Center in volume 1 of 
the claims file, which is tabbed in 
green on the left side.  
 
- When the Veteran was informed that 
he had hepatitis C, he admitted to 
intranasal cocaine use.  See 
February 24, 2003, VA outpatient 
treatment report in volume 1 of the 
claims file, which is tabbed in 
yellow on the left side.  
 
-There is no corroborative evidence 
supporting the claim that the 
Veteran shared razors while on 
active duty.
 
Please review the evidence of record.  
Then answer the following questions:
 
(i) Is it at least as likely as not, 
i.e., is there a 50/50 chance, that 
the Veteran contracted hepatitis C 
from vaccinations in service?
 
(ii) Is it at least as likely as not 
that the Veteran contracted 
hepatitis C from sharing razors 
during service?  
 
(iii) Is it at least as likely as 
not that the Veteran contracted 
hepatitis C from using alcohol or 
drugs during service?  
 
(iv) Is it more likely than not, 
i.e., is there greater than a 50/50 
chance, that post service intranasal 
cocaine abuse is responsible for the 
diagnosis of hepatitis C?
 
Please provide a written rationale based 
upon evidence in the claims file and/or 
sound medical principles.  
 
2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for hepatitis C, and 
service connection for chronic fatigue 
syndrome secondary to hepatitis C.  If 
the claims are not granted, the Veteran 
and his representative must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


